DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear how a light source, a physical structure, is being made up by reflected light, a electromagnetic radiation.  Clarification is needed.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1- is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitchell (US 20040007664).
Regarding claim 1, Mitchell teaches (Figs. 1-8) a positioning device comprising: a light source (112), having a component with a given wavelength, a mask (300/166) carrying a pattern having a given period, arranged to cast an image of the pattern on an imager placed at a distance from the mask a logic circuit (190) connected to the imager for acquiring the image of the pattern cast on the imager, and arranged to determine a position of the light source based on the acquired image, wherein the distance is equal or a multiple or a fraction of the Talbot length ([0050] – Talbot fringe) arising from the wavelength of the light source and from the period of the pattern.
Regarding claim 2, Mitchell teaches (Fig. 3) the mask and the imager are placed on parallel planes.
Regarding claim 3, Mitchell teaches (Shown in figure 3) the mask and the imager are bidimensional.
Regarding claim 4, Mitchell teaches, as understood, the light source is made of reflected light.
Regarding claim 5, Mitchell teaches (Fig. 3) the light source and the imager are placed on different planes and/or the mask is between the light source and the imager.
Regarding claim 6, Mitchell teaches the mask and the imager are in a fixed spatial relationship.  That is, the detector and the mask are stationary relative to one another.
Regarding claim 7, Mitchell teaches (Fig. 3) the mask (161) and the imager are on opposite parallel faces of a transparent plate (300) or an optical filter plate.  That is, for this claim, the interpretation for the elements are altered, but it is believed the interpretations are still with the broadest reasonable interpretation threshold.  

Regarding claim 9, Mitchell teaches ([0006]) the mask has an absolute positioning code, the logic circuit being arranged to recognize the absolute positioning code and determine an absolute position of the light source based on the absolute positioning code.
Regarding claim 10, Mitchell teaches the imager is smaller than the image of the pattern such that, for all possible positions of the light source, the imager records a sub-region of the image cast by the pattern and the absolute positioning code is such that the sub-region recorded by the imager contains sufficient information for determining the absolute position of the light source.
Regarding claim 11, Mitchell teaches the pattern of the mask is a repeating bidimensional arrangement of optical features and the absolute positioning code consists in missing or altered features in the repeating arrangement.  Figure 8 shows the ridge and valley of the wave front dividing element, and the valleys are interpreted as the missing features. 
Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY KO whose telephone number is (571)272-1926. The examiner can normally be reached Mondy-Friday 9-5pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY KO/Primary Examiner, Art Unit 2878                                                                                                                                                                                                        

TK